DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 12/28/21 has been received and made of record.  As requested, claim 44 has been amended and claim 1 has been cancelled.  Claims 43-46 are pending in the instant application.   

Response to Arguments
Applicant's arguments filed 12/28/21 have been fully considered but they are not persuasive.  With respect to claim 43, Applicant recites a previous argument that it would not have been obvious to one having ordinary skill in the art to connect the bandages of Butex et al. in end to end configuration to be rolled up into a roll as a roll wound require a tight wrapping of the dressing, and that such tight wrapping might involve an activation of the reactants in accordance with the represent invention.  The Office, however, disagreed and concluded that attaching the dressings end to end and in roll form does not necessarily require a tight wrapping which might involve activation of reactants in accordance with the present invention.  Further, one having ordinary skill in the art would have found it obvious to loosely wrap the dressings in roll form so as to prevent activation until the dressings are ready for use.   Additionally, since Butex et al. .
In response to Applicant’s argument that the cited prior art fails to teach “plural tubes endothermic elements, each tube being self-contained and disposed within a respective one of the plural chambers, the Office disagrees.  As identified in rejection of clam 43, “a cold pack may be disposed between the bandage and the pad; thus a chamber is formed between the bandage and the pad; and endothermic material comprising reactants disposed inside the chamber (see para. 00012, lines 1-15, which discloses that a cold pack, which constitutes a tube is active by the mixing of the first and second substances to start and endothermic reaction; the first and second substances are reactants, see also paras. 0149-0020, which discloses the cold pack may comprises a first outer bag and an inner bag that is broken by squeezing, thus each bag is self-contained and disposed within the chamber).  It must be noted that connecting dressings (300) end to end, results in plural tubes endothermic elements, each tube being self-contained and disposed within a respective one of the plural chambers.
In response to Applicant’s argument, with respect to the withdrawal of claims 44-46, that restriction is appropriate when two claims recite inventions that are patentably distinct.  Applicant cites MPEP 806.05(c):
“The inventions are distinct if it can be shown that a combination as claimed:
does not require the particulars of the subcombination as claimed for
       patentability (to show novelty and unobviousness), and
the subcombination can be shown to have utility either by itself or in
another materially different combination.
When these factors cannot be shown, such inventions are not distinct.”

It must be noted that the Office did not base the restriction on combination/subcombination.  The Office based the restriction on the fact that the newly submitted claims were directed to an invention that was independent and distinct from the invention as originally claimed.  Applicant’s originally elected invention by presentation was directed to a cooling material for use as a tap or pad, wherein the third  layer has segmented lengths to be cut at various lengths without cutting through the layer of reactants(see the embodiment of Figs. 3a-3c).  Thus, Applicant originally elected the strip embodiment of the invention (see page 6, line 13) and not the ring embodiment.  
directed to a cooling device which is a ring (claim 44) and a reusable beverage
container cooling ring (claim 45), as shown in Figs. 1 and 2, and classified in F25D3/06.
Claims 44-46 are directed to separate species, for example, originally presented species claims directed to Figs. 3a-3c and newly presented species claims directed to  Figs. 1-2 and 4a-4d.  These claims mutually exclusive characteristic such as a ring and first annular inner layer of thermally conductive cooling material effective to cool at a first low temperature and a second annular outer layer of thermally insulative material effective to provide a surface at a second temperature higher than said first temperature (as presented in new claims 44 and 45). Originally presented claims did not require the particulars of a ring and it is not disclosed in the specification with the embodiments of Figs. 1, 2 and 4a-4d have a third layer with segmented lengths.
Further, the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification and the species or 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 44-46 have withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0105778 (“Buteux et al.”). 
As regards claim 43, Buteux et al. disclose a wound dressing that substantially discloses Applicant’s presently claimed invention. More specifically, Buteux et al. disclose a cooling device (constituted by dressing 300 which may include a cold pack, see para. 0150) consisting of: a first layer of thermally conductive flexible material (bandage 320 constructed from elastic material that is thermally conductive, see the plastic and elastomer materials in para. 0066); a second layer (pad 340) of flexible material (flexible pad material disclose in para. 0069) coupled to the first layer to provide a chamber therebetween (see para. 0012 which discloses that a cold pack may be disposed between the bandage and the pad; thus a chamber is formed between the bandage and the pad); and endothermic material comprising reactants disposed inside the chamber (see para. 0012, lines 1-15, which discloses that a cold pack, which constitutes a tube is activated by the mixing of first and second substances to start an endothermic reaction; the first and second substances are reactants, see also paras. 0149-0150, which discloses the cold pack may comprises a first outer bag and an inner bag that is broken by squeezing, thus each bag is self-contained and disposed within the chamber).  The Office contends that the cold pack is capable of being activated by a tight wrapping of the dressing which will produce enough force to squeeze the inner bag such that it is broken. 
In this particular embodiment, Buteux et al. fail to teach the second layer coupled to the first layer provides plural chambers. However, in an alternative embodiment, Buteux et al. discloses that the dressing may be connected end to end (see para. 0174). Such an end to end connection provides for the second layer of flexible material to be coupled to the first layer to provide plural chambers therebetween, each of said 
It would have been obvious to one having ordinary skill in the art before the effective time of filing of the present invention to have modified bandage (300) having a cold pack, by connecting each bandage in an end to end configuration in order to provide an easier, more cost effective way of distributing the bandages. As such, each bandage would not have to be individually packaged.  It must be noted that connecting dressings (300) end to end, results in plural tubes endothermic elements, each tube being self-contained and disposed within a respective one of the plural chambers.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796. The examiner can normally be reached Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM M LEWIS/Primary Examiner, Art Unit 3786